        Case:4:18-cv-02815-HSG
        Case  19-15892, 06/27/2019, ID: 11347546,
                                 Document         DktEntry:
                                            79 Filed        12, Page
                                                     06/27/19   Page 11 of
                                                                        of 22




                     UNITED STATES COURT OF APPEALS                          FILED
                              FOR THE NINTH CIRCUIT                           JUN 27 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
MICHAEL FRIDMAN; DANNY GESEL                      No.    19-15892
REZNIK FRIDMAN,
                                                  D.C. No. 4:18-cv-02815-HSG
                 Plaintiffs-Appellants,           Northern District of California,
                                                  Oakland
and
                                                  ORDER
JAKE LECHNER,

                 Plaintiff,

 v.

UBER TECHNOLOGIES, INC.; et al.,

                 Defendants-Appellees.

Before: CLIFTON, N.R. SMITH, and FRIEDLAND, Circuit Judges.

      A review of the record demonstrates that this court lacks jurisdiction over

this appeal because the order challenged in the appeal is not final or appealable.

See 28 U.S.C. § 1291; Fed. R. Civ. P. 54(b); Chacon v. Babcock, 640 F.2d 221,

222 (9th Cir. 1981) (order is not appealable unless it disposes of all claims as to all

parties or judgment is entered in compliance with rule).

      This action remains pending before the district court. Although the district

court dismissed Michael Fridman and Danny Gesel Reznik Fridman, it did not

enter judgment as to these plaintiffs, nor did the district court certify this order for



SM/MOATT
        Case:4:18-cv-02815-HSG
        Case  19-15892, 06/27/2019, ID: 11347546,
                                 Document         DktEntry:
                                            79 Filed        12, Page
                                                     06/27/19   Page 22 of
                                                                        of 22




immediate appeal pursuant to Federal Rule of Civil Procedure 54(b). See Frank

Briscoe Co., Inc. v. Morrison-Knudsen Co., Inc., 776 F.2d 1414, 1416 (9th Cir.

1985) (order disposing of fewer than all claims or parties is not appealable absent

express determination from district court that there is no just reason for delay under

Rule 54(b)).

      Consequently, this appeal is dismissed for lack of jurisdiction.

      DISMISSED.




SM/MOATT                                  2                                     19-15892
